opinión disidente del
juez asociado sr. Franco soto.
La opinión y sentencia última de la corte, de marzo 12, 1926, hace que deba insistir diciendo algo más de lo que con alguna amplitud expresé en mi voto disidente a la reso-lución de esta corte de febrero 3, 1926.
La cuestión envuelta es la misma, y no he podido encon-trar en la nueva opinión del tribunal, emitida por el Hon. Juez Wolf, algo que me hiciera variar en mis conclusiones. Si así hubiera sido, lo habría expresado con el placer del que descubre su error, porque las injusticias que descansan en equivocaciones son las más desafortunadas.
La corte reconoce que por los términos en que está con-cebido el estatuto, este caso no puede diferenciarse del caso *191de Torres v. Asamblea Municipal de Guánica, 33 D.P.R. 349, pero hace la salvedad que por las condiciones que lo rodean son totalmente distintos. Una de las condiciones parece ser. que el peticionario en el presente caso “dejó de presentar todos los hechos ante esta corte.” Me parecía haber to-cado lo suficiente este punto en mi opinión anterior. Aña-diré ahora que en el caso de Torres, supra, p. 354, se de-claró que el tribunal estaba satisfecho “en vista de las citas del peticionario, de que en cuestiones de tan alta naturaleza pública un previo requerimiento para que se cumpla el acto en cuestión no es necesario.” Y las autoridades de que entonces quedó satisfecha la corte, son las citadas por el abogado de Torres en su alegato y que dicen lo siguiente:
“Las autoridades no están en armonía sobre la cuestión de cuándo es necesario un requerimiento como condición precedente a la concesión del auto. Es indudablemente la regia general si no invariable que en los casos en los cuales sólo están envueltos intereses privados, debe hacerse y alegarse un requerimiento. Hay una dis-tinción, sin embargo, entre casos que envuelven un mero derecho privado a que se cumpla un deber y aquellos en los cuales los inte-reses públicos generalmente son afectados, y en los que un ciuda-dano tiene el mismo interés en el cumplimiento de un deber público como otro. Cuando no están envueltos tales intereses generales y solamente son afectados meros derechos privados, el relator debe, en un procedimiento de mandamus, alegar y probar el requerimiento y la negativa por parte de la persona o personas a quienes se trata de obligar a actuar por medio del auto; pero cuando el deber es estrictamente de naturaleza pública, como cuando incumbe a un fun-cionario público y no es un deber especial que afecta peculiarmente al relator, no hay nadie especialmente facultado para exigir su cumplimiento ni tampoco necesidad alguna para un requerimiento y una negativa. En tal caso la ley que impone el deber es un reque-rimiento que continúa y el abandono en su cumplimiento una nega-tiva que también continúa. State vs. County Judge of Marshall, 7 Ia. 186; Chumersero v. Potts, 2 Mont. 242; Commonwealth v. Comm’rs of Alleghany, 37 Pa. St. 237; State v. Bailey, 7 Ia. 390; People v. Kipley, 49 N. E. 229; 171 Ill. 44; Attorney General v. Boston, 123 Mass. 460; State v. Board of Finance, 38 N.J.L. 259; State v. Jacksonville, 22 Fla. 21.” 2 Spelling, págs. 1191-92.
*192“Según el mejor criterio cuando el deber que se trata de hacer cumplir es uno que se tiene con el público en general, no es nece-sario ningún requerimiento para su- cumplimiento para que el de-mandado esté faltando como requisito previo a la solicitud de mandamus para compeler el cumplimiento del deber; en tales casos la ley misma está en lugar de un requerimiento y la omisión en cum-plir el deber requerido en vez de una negativa. People v. Kipley, 171 Ill. 44, 49 N.E. 229, 41 L.R.A. 775; State v. Spokane St. R. Co., 19 Wash. 518, 53 Pac. 719, 67 A.S.R. 739, 41 L.R.A. 515.” 18 R.C.L. p. 123.
Sería nimio negar el alto carácter o trascendencia pú-blica de la cuestión qne debatimos. ¿Cómo, pues, ser con-sistentes en este caso para insistir tanto en las razones o hechos que parece obligarse al peticionario a consignar en su petición, explicando la negativa del demandado? Y si ésta, sin embargo, ha sido alegada, explicándose que no se han aducido razones y más bien se muestra la 'actitud pa-siva y de reserva del demandado, ¿cómo exigir todavía que se expongan todos los hechos o motivos, si sólo por el de-mandado son conocidos? Esta es la condición impracticable que se intenta imponer al peticionario, pues únicamente disponiendo de una fuerza psíquica extraordinaria o telepá-tica es como tal vez podía sorprenderse las reservas menta-les del demandado.
El caso de Torres, ante, se fundó en principios de aplica-ción general. No se rectifica, por ejemplo, que “un deber ministerial legal puede existir aunque la persona a quien se trate de obligar mediante mandamus tenga que interpretar una ley o examinar a un propuesto miembro para ver si reúne las condiciones legales.” 33 D.P.R. 353. Se llegó también a la conclusión de que la Legislatura de Puerto Rico tenía derecho a dejar que se cubra una vacante por los organismos políticos y el pensamiento de esta corte se eleva a consideraciones de mayor amplitud en sentido de que por la Constitución de los Estados Unidos la facultad de nom-bramiento puede dejarse por el Congreso' al Presidente o a los jefes de departamentos sin dudar que el Congreso tiene *193el derecho de fijar tal facultad de nombramiento en alguna otra parte, y así asociando ideas, la corte declara que la his-toria de los Estados Unidos ha demostrado que los partidos políticos están reconocidos para varios fines como entidades legales. 33 D.P.R. 352. Munro, en su tratado sobre el Go-bierno de los Estados Unidos, dice lo siguiente:
“Sea cual fuere la teoría de la Constitución, las organizaciones de partidos en realidad se lian convertido en los grandes factores de-terminantes de la política en el gobierno americano.
“Las organizaciones americanas de partidos se han desenvuelto de los principios rudimentarios pero son ahora las instituciones más acabadas y eficientes de su clase en cualquier país. Págs. 330, 341.
A pesar de todo, es difícil comprender que fuera necesa-rio haber ido tan lejos en teoría para que luego, en la prác-tica, el poder ministerial de nombramiento, a propuesta de los organismos políticos dominantes, se limite solamente a hacer obedecer ciegamente a simples asambleístas munici-pales. Me resisto a pensar, sin embargo, si mi noción de la justicia es exacta, que sus reglas puedan ser de tal modo elásticas que dependa su virtualidad de las condiciones más o menos jerárquicas de un demandado.
Yo admito que el demandado en este caso tiene discre-ción al ejercer su poder ministerial de nombrar y aunque no hay discrepancia en que la discreción tiene su límite, mi punto de vista es que ella no puede tener más limitación que la que podían haber ejercido las asambleas municipales, al cubrir las vacantes ocurridas en su propio organismo. Se resuelve nuevamente, sin embargo, que la autoridad de nom-brar conferida al Gobernador cae dentro del poder de nom-bramiento del ejecutivo con los consiguientes privilegios y responsabilidades y que tal facultad es de selección y discre-ción. Esto es correcto en cuanto a los nombramientos que por nuestra constitución orgánica (Acta Jones) ha quedado» investido originalmente el Gobernador para hacerlos, pero con excepción de tales nombramientos que se especifican en el Acta Orgánica, no existe en la misma, cláusula alguna *194general que disponga que cuando exista una vacante en cualquier cargo público, el Gobernador nombrará la persona para cubrir la vacante. El Congreso nos dió un gobierno representativo con los tres poderes históricos coordinados y no privó a nuestra Legislatura del poder de autorizar a otros de hacer nombramientos o el derecho de delegar por medio del estatuto a algún otro la facultad ministerial de nombramiento. La Legislatura puertorriqueña hizo uso de su autoridad al decretar la ley de elecciones y en su sección Is- lo que prácticamente dice al Gobernador es: Nosotros he-mos dispuesto lo necesario para la creación, como lo hemos hecho, de una Junta Insular de Elecciones y deseamos que sean nombradas las personas que en la forma propuesta han de ocupar los puestos. ¿Quiere usted nombrarlos por noso-tros y hacerlo de modo que se cumpla nuestra intención ex-presa de garantizar una junta no partidarista?
Esta manera de ejercer la Legislatura su autoridad, que la tiene por el Acta Orgánica, no es una invasión del poder ejecutivo. Si el poder legislativo local no pudiera determi-nar las condiciones en que debe llenarse un cargo o los re-quisitos que debe reunir la persona elegible y las sugestio-nes que deben prevalecer en virtud del reconocimiento que ¡se ha dado a los partidos políticos principales para que [tenga efecto tangible el propósito que tuvo el legislador, 'había que decir entonces que la Legislatura no tenía nin-gún poder constitucional para decretar la sección L de la Ley Electoral en los términos que fué redactada. Sin embargo, el precepto no es una innovación en la historia del go-: Memo de los Estados. El- requisito del credo político del elegible y la propuesta o selección por los partidos domi-nantes es la regla estatutoria en muchos Estados y no la excepción. La ley interpretada en el caso de Torres es un ejemplo de la regla general. El caso reportado en 61 S. W. 218 es otro ejemplo práctico de cómo el Gobernador tuvo que seguir la propuesta de cierta organización para la com-posición de cierta junta examinadora.
*195Dada la teoría general de este caso y admitido, por otra parte, por todos qne el demandado tiene solamente cierta discreción al ejercer sn poder delegado de nombrar, no he podido ser convencido qne sea jnsto. negar de plano el mandamus sin expedir, por lo menos, el anto alternativo dando así nna oportunidad para conocer hasta dónde pnede alcan-zar tal discreción.